Citation Nr: 1736455	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for service-connected orthodontic malocclusion.

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disability.

3.  Entitlement to an extension of benefits for post-graduate education after Chapter 31 support in the completion of a graduate degree.  

4.  Entitlement to Vocational Rehabilitation & Employment services under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois; a July 2008 determination by the VA Vocational Rehabilitation and Education Division in Chicago, Illinois; and a May 2016 correspondence from the RO in Honolulu, Hawaii, notifying the Veteran that his claim for Vocational Rehabilitation & Employment services was discontinued. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable rating for service-connected orthodontic malocclusion, entitlement to service connection for hemorrhoids, entitlement to an extension of benefits for post-graduate education after Chapter 31 support in the completion of a graduate degree, and entitlement to Vocational Rehabilitation & Employment services under Chapter 31 of Title 38 of the United States Code.  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated on the merits.  

With respect to the issue of entitlement to Vocational Rehabilitation & Employment services under Chapter 31 of Title 38 of the United States Code, the Veteran indicated in correspondence dated in November 2014 that he lived in Washington, D.C., but was going to permanently relocate to Tokyo, Japan, in December 2014 to enter a PhD program at Tokyo University.  In March 2015, the Veteran filed a Freedom of Information Act (FOIA) request from a new address in Minato, Tokyo, Japan; however, in September 2015, VA received correspondence from the Veteran's representative that his new address of record was in Channahon, Illinois (a review of the evidence indicates that the Veteran's father receives U.S. Treasury checks in the Veteran's name at this address).  The Veteran was determined to be entitled to Vocational Rehabilitation & Employment services in December 2015 based on having an employment handicap; however, the feasibility of achievement of vocational goals was not determined due to severity of his service-connected disabilities.  

In February 2016, the Veteran filed a VA Form 21-686c, Declaration of Status of Dependents, in which he indicated that he was married to M.T. since October [redacted], 2014, based on meeting the criteria for common law marriage under the laws of Washington, D.C.  However, the Veteran explained that although he and his common-law wife were listed as occupants of the same apartment unit in Tokyo, Japan, in May 2015 he was physically attacked and locked out of his apartment by his wife's family, and that he had been homeless for the approximately nine months since that time.  

In correspondence dated in March 2016, the Vocational Rehabilitation Counselor of the Honolulu RO explained to the Veteran that to develop a vocational plan for a veteran living overseas, there must be a legal basis for the veteran to be there.  The counselor indicated that the following were samples of hardship conditions: (1) the veteran is married to a foreign national and his or her family resides in a foreign country; (2) the veteran's spouse is transferred to a military or civilian job in a foreign company and the veteran accompanies his/her spouse to that foreign country; and (3) the veteran is employed in a foreign country.  As the Veteran had indicated that he was in a common-law marriage, the counselor explained that he met the hardship condition; however, she advised that the Pittsburgh RO (which processes claims for Veterans living abroad) would not be able determine whether the Veteran's common-law marriage was valid unless the Veteran provided a mailing address to which they could mail their determination.   The counselor further advised the Veteran that if he was unable to provide sufficient medical documentation to determine whether achievement of a vocational goal was reasonably feasible for him, then he would have to return to the United States so that an Extended Evaluation could be conducted or his cause could be discontinued.  

In August 2016, the Veteran filed a second VA Form 21-686c, Declaration of Status of Dependents, at which time he indicated that he had been married to E.S. since March [redacted], 2016.  Additionally, the Veteran listed two step-children, [redacted] and [redacted], but did not provide any surnames, social security numbers, or dates/places of birth for either child.  This form listed a new address for the Veteran in Sayama, Saitama, Japan.  The Veteran also submitted a "Marriage Acceptance Certificate" from the city of Sayama, Saitama, Japan, as well as an English translation of this document translated by E.S., who was listed as the Veteran's spouse in these documents.  

In August 2016, the Veteran submitted correspondence dated in July 2016 from D. Berger, MD, PhD.  In this correspondence, Dr. Berger, who had an office in Tokyo, Japan, indicated that he was actively consulting with the Veteran and opined that it was in the best interest of the Veteran to participate in a vocational rehabilitation program.  He further opined that the Veteran's physical, psychological, and cognitive functioning permitted training for the intended vocational goal to begin within a reasonable period of time.  

In a December 2016 supplemental statement of the case, the RO acknowledged the Veteran's submission of the new VA Form 21-686c, Declaration of Status of Dependents, in August 2016, but noted that information provided in the form was inconsistent with previous statements by the Veteran.  Particularly, the RO noted that while the Veteran purported to be married to E.S.  since March 2016, email correspondences from the Veteran from March 2016 discussed his claimed common-law marriage to M.T. in relation to establishing a mailing address, and did not mention a pending marriage to E.S. .  The RO indicated that the Veteran's August 2016 Declaration of Status of Dependents form had been submitted for review, and that if VA added a spouse to his claim then his claim for Vocational Rehabilitation & Employment services would be reopened; however, the RO specified that no action would be taken until a decision was reached regarding his August 2016 Declaration of Status of Dependents form.  

In a response to the supplemental statement of the case dated in December 2016, the Veteran explained that in 2014 he worked as a U.S. Presidential Management Fellow in Washington, D.C., until he was terminated from that position.  He then relocated to Japan "to live as married" and work as an entry-level instructor at Tokyo University.  However, the woman who "promised to marry" the Veteran left him after obtaining gainful employment of her own and contacted her uncle (the Veteran's university department chairperson), who terminated the Veteran from his employment.  The Veteran claimed that he then "presented" to his next fiancée, E.R. (now wife, who had two children from a previous marriage) as receiving regular disability compensation, sufficient to provide for the needs of one family in Japan.  He explained that E.S. was previously married for approximately 20 years to a U.S. military veteran, but eventually divorced that man, including divorcing her two children from that man.  The Veteran indicated that he remained unemployed in Japan, and that since the time of VA's denials of  his claims, E.S. had filed to divorce him.  

In correspondence also dated in December 2016, [redacted], the Veteran's purported step-daughter, wrote correspondence (in English) to the U.S. Ambassador to Japan.  In this correspondence, [redacted] indicated that she was a U.S. citizen and requested the Ambassador to either terminate the employees at the Honolulu RO who were responsible for denying the Veteran's claim or "stop" her U.S. citizenship.  [redacted] further elaborated that the Veteran was totally disabled and that her mother married him because she thought he would be able to help the family get money so she could attend university next year.  

In correspondence dated in January 2017, the RO notified the Veteran that it was working on his claim for dependency and to add spouse E.S. and stepchildren [redacted] and [redacted] to his reward.  This correspondence requested that the Veteran complete a new VA Form 21-686c, Declaration of Status of Dependents, and explained that the previous application from August 2016 did not provide a complete history of his previous marriages, as M.T., his purported common-law spouse circa 2014 to 2015, was not included.  The Veteran was directed to provide a complete marital history of himself and his spouse, including the date (month/year) and place (city, state) of each prior marriage as well as its termination.  The RO also requested a copy of the public record ending the Veteran's marriage to M.T., which could be in the form of divorce decree or death certificate, as well as a copy of the public record ending E.S.'s marriage to her previous husband.  The RO also requested that the Veteran provide the date and place of birth of his stepchildren, [redacted] and [redacted], as well as birth certificates (or other type of birth evidence) for each child.  Finally, the Veteran was requested to provide the Social Security numbers for spouse E.S. and stepchildren [redacted] and [redacted]; in the alternative, if any of these individuals did not have Social Security numbers, then the Veteran was asked to explain why.  The Veteran was informed that he had until January 12, 2018, (one year from the date of the correspondence) to submit the information and evidence necessary to support his claim to declare spouse E.S. and stepchildren [redacted] and [redacted] as dependents.  

In July 2017, [redacted] submitted a VA Form 22-5490, Dependents' Application for VA Education Benefits, listing her Social Security number and date of birth.  The form indicated that she would begin college or other school in July 2017, and that she was also seeking Special Restorative Training as well as Special Vocational Training.  The Veteran was listed as the qualifying individual (parent or spouse) on whose account benefits were being claimed.  The form additionally stated that [redacted] was a former military orphan, born in United States but abandoned by her U.S. military parent in Japan, and had been legally adopted in Japan by the Veteran, with verification sent by the U.S. Embassy in Tokyo to the VA Secretary.  The form also indicated that [redacted] was unable to communicate using English and required special restorative language training and explanation of all instructions in the Japanese language, when applicable.  

The Veteran disputes the closure of his claim for Vocational Rehabilitation & Employment services under Chapter 31.  He seeks to pursue Vocational Rehabilitation & Employment services while living in Japan.  The Board emphasizes that M28R, the Vocational Rehabilitation and Employment Service Manual, provides that, "A Veteran may be authorized to pursue training abroad even if the training is available in the U.S. if requiring the Veteran to pursue training in the U.S. will result in a hardship to the Veteran.  However, the Veteran must have a legal basis for residence in the foreign country prior to developing of his/her rehabilitation plan."  See M28R, Part V, Section C, Chapter 3, 3.05.  the Service Manual provides the following examples of "hardship conditions":

1. The Veteran is married to a foreign national and his or her family resides in a foreign country.

2. The Veteran's spouse is transferred to a military or civilian job in a foreign country and the Veteran accompanies his/her spouse to that foreign country.

3. The Veteran is employed in a foreign country.

Id.  

The Service Manual further emphasizes that "the Veteran's desire to study abroad for personal reasons is not considered a hardship condition."  

The Vocational Rehabilitation and Employment Service Manual provides that the Veteran may be authorized to pursue training in Japan if requiring him to pursue training in the U.S. would result in a hardship.  As such, the question turns on whether requiring the Veteran to pursue training in the U.S. would result in a hardship.  This is unclear from the statements of the Veteran and the evidence currently of record, which are at times contradictory.  The evidence of record suggests that the Veteran moved to Japan in approximately December 2014 in order to begin employment as an entry-level instructor at Tokyo University and live with his common-law wife.  However, in or around May 2015, he stopped living with his common-law wife, was terminated from his employment, and has not been employed since.  As such, the Veteran does not qualify for the "employed in a foreign country" hardship condition.  

It remains unclear as to whether the Veteran is currently married to a foreign national.  He purported to be married to E.S. since March [redacted], 2016, and to have adopted her two children from a previous marriage.  This was reported on the Veteran's most recent VA Form 21-686c, Declaration of Status of Dependents, submitted in August 2016.  However, in his December 2016 correspondence, the Veteran indicated that E.S. had filed to divorce him.  The Veteran clarified that he had not countersigned the divorce document, and therefore was still married to E.S. as of December 2016; however, he conceded that a Japanese judge could declare the divorce valid if E.S. successfully argued that the Veteran was deceptive about his finances.  As there is evidence that divorce proceedings against the Veteran have been initiated, the Board finds that updated Statement of Marital Relationship and Declaration of Status of Dependents forms must be submitted to ascertain whether the Veteran is still married to a foreign national.  In addition, as discussed in the January 2017 correspondence from the RO, the Veteran's August 2016 Declaration of Status of Dependents did not provide a complete marital history of himself and his spouse, to include his previous common-law marriage to M.T. as well as E.S.'s previous marriage to a U.S. national, and did not provide copies of the public records terminating these previous marriages.  The Board recognizes that the RO, in its January 2017 correspondence, gave the Veteran until January 12, 2018, to submit the information and evidence necessary to support his claim for declaring spouse E.S. and stepchildren [redacted] and [redacted] as dependents.  In a January 2017 statement, the Veteran's representative indicated that he was in the process of giving the required information to the VA concerning his marriage to his spouse.  Upon remand, the Veteran should be provided with an additional VA Form 21-4170 (Statement of Marital Relationship) and VA Form 21-686c (Declaration of Status of Dependents) and given an appropriate period of time for response.

The Veteran also seeks entitlement to a compensable rating for service-connected orthodontic malocclusion, entitlement to service connection for hemorrhoids, and entitlement to an extension of benefits for post-graduate education after Chapter 31 support in the completion of a graduate degree.  These issues were previously before the Board in October 2014, at which time the Board noted the Veteran's representative indicated that the Veteran requested a hearing with a member of the Board.  As the record reflected that the Veteran had not been afforded a Board hearing and had not subsequently indicated any intent to withdraw his hearing request, the Board remanded these issues in order to schedule the Veteran for a hearing before a Veterans Law Judge at the local RO.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, here, a review of the record reflects that the Veteran was never scheduled for a Board hearing and had not subsequently indicated any intent to withdraw his hearing request.  To the contrary, in correspondence dated in October 2014, the Veteran indicated that he relocated to Washington, D.C., and wanted his Board hearing conducted there.  In correspondence dated in November 2014, the Veteran indicated that he desired a Central Office hearing in Washington, D.C., and indicated that he filed an in-person request for this at the RO in Washington, D.C., although this request was forwarded to the RO in Chicago by mistake.  Later in November 2014, the Veteran indicated that he was permanently relocating to Tokyo, Japan, at the end of December 2014, and requested an opportunity to testify at a Board hearing in Washington, D.C., prior to his departure.   

A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700(a) (2016).  However, hearings before the Board are only held at its principal location in Washington, D.C., or at a facility of the VA or other appropriate Federal facility located within the area served by an RO.  See 38 U.S.C.A. § 7107(d) (West 2014); see also 38 C.F.R. § 20.700(a) (2016) (a hearing on appeal before the Board may be held in Washington, D.C., or at a VA facility having adequate physical resources and personnel for the support of such hearings).  As such, on remand, the Veteran should be notified that VA is unable to conduct Board hearings in Japan, and be given the opportunity to schedule a Board hearing at a RO.  

Finally, it does not appear that all documents relating to the claims on appeal have been associated with the claims file.  Significantly, the December 2016 supplemental statement of the case references email correspondences with the Veteran which do not appear to have been made part of the record.  Similarly, the May 2016 statement of the case references notifications sent to the Veteran which do not appear to have been made part of the record.  On remand, the RO should obtain copies of all available email contacts, mail correspondences, and/or VA Forms 119 (Reports of Contact) between VA and the Veteran and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all available email contacts, mail correspondences, and/or VA Forms 119 (Reports of Contact) between VA and the Veteran, to include notifications to the Veteran referenced in the May 2016 statement of the case, and e-mail correspondence identified in the December 2016 supplemental statement of the case, and associate them with the claims file.  

2.  Provide the Veteran with notice that VA is unable to conduct Board hearings in Japan, and provide him the opportunity to schedule a Board hearing at an RO with respect to the issues of entitlement to a compensable rating for service-connected orthodontic malocclusion, entitlement to service connection for hemorrhoids, and entitlement to an extension of benefits for post-graduate education after Chapter 31 support in the completion of a graduate degree.  

Schedule the Veteran for such a hearing, unless otherwise indicated.

3.  Request that the Veteran complete an updated VA Form 21-4170 (Statement of Marital Relationship) and VA Form 21-686c (Declaration of Status of Dependents).  He should be given an appropriate period of time for response.  

Advise the Veteran of the evidence necessary to substantiate his claim of entitlement to Vocational Rehabilitation & Employment services, as well as what evidence he is to provide and what evidence VA will attempt to obtain, in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the Veteran is requested to indicate whether he is still married to E.S. and to provide a complete marital history of himself and E.S., to include his previous common-law marriage to M.T. as well as E.S.'s previous marriage to a U.S. national, and to provide copies of the public records terminating these previous marriages.

Advise the Veteran that failure to complete VA Form 21-4170 (Statement of Marital Relationship) and VA Form 21-686c (Declaration of Status of Dependents) in full may result in denial of the claim.  

4.  After completing the above, and any other development deemed necessary, hold the Vocational Rehabilitation & Employment services claim in abeyance until January 12, 2018, the deadline provided to the Veteran by the RO to submit the information and evidence necessary in support his claim to declare a spouse and two stepchildren as dependents.  Then readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




